981 So.2d 1262 (2008)
Lonnie R. MUNN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-214.
District Court of Appeal of Florida, Second District.
May 21, 2008.
PER CURIAM.
Lonnie R. Munn appeals the summary denial of his motion to correct an illegal sentence under Florida Rule of Criminal Procedure 3.800. Mr. Munn claims entitlement to additional days of jail credit. We reverse in part and remand to the postconviction court to credit Mr. Munn with an additional three days for time spent in Hamilton County and Suwanee County jails on November 13-18, 2005; March 30 to April 17, 2007; and June 22 to July 3, 2007. See Igo v. State, 930 So.2d 856 (Fla. 2d DCA 2006). In all other respects, we affirm the postconviction court's order without prejudice to any right Mr. Munn may have to file a timely and facially sufficient motion under Florida Rule of Criminal Procedure 3.850 addressing the voluntariness of his admission to violation of probation.
Affirmed in part, reversed in part, and remanded.
DAVIS, WALLACE, and LaROSE, JJ., Concur.